Citation Nr: 0324762	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus (DM).

2.  Entitlement to service connection for 
hypercholesterolemia as secondary to the service-connected 
DM.

3.  The propriety of the initial 20 percent rating assigned 
following the grant of service connection for DM with 
diabetic retinopathy, from June 28,1993 through August 31, 
2000.

4.  The propriety of the 40 percent rating assigned for DM 
with diabetic retinopathy from September 1, 2000.

5.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for right lower 
extremity peripheral neuropathy (PN).

6.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for left lower 
extremity PN.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

These matters come to the Board of Veterans' Appeals (Board), 
in part, from a September 2001 rating action that granted 
service connection for DM and assigned an initial 20 percent 
rating from July 9, 2001.  A Notice of Disagreement (NOD) 
with the effective date of the grant of service connection 
and the 20 percent rating was received in October 2001.  By 
rating action of December 2001, the RO granted an earlier 
effective date of June 28, 993 for the grant of service 
connection for DM, and assigned an initial 20 percent rating 
from that date through August 31, 2000; the RO also assigned 
an initial 40 percent rating from September 1, 2000.  

This appeal also arises from that December 2001 rating action 
that denied service connection for hypertension and 
hypercholesterolemia as secondary to the service-connected 
DM, and granted service connection for right and left lower 
extremity PN and assigned each an initial 10 percent rating, 
from July 18, 2001.  A NOD with the denials of service 
connection and the initial 10 percent ratings for PN was 
received in February 2002.  A Statement of the Case (SOC) was 
issued in May 2002, and a Substantive Appeal was received in 
July 2002.

The Board has characterized the claims for higher evaluations 
for DM and for right and left lower extremity PN in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, inasmuch as higher ratings are available 
for DM at each stage under consideration, and for and right 
and left lower extremity PN, and the veteran is presumed to 
seek the maximum available benefits for these disabilities, 
the claims for higher evaluations remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).   


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  After providing the 
required notice, the RO should obtain all outstanding, 
pertinent medical records for which the veteran provides 
sufficient information, and, if necessary, authorization.

The Board also finds that specific additional development of 
the claims on appeal is warranted.  In this regard, the Board 
notes that the VCAA requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Having considered the evidence of record in light of the 
contentions of the veteran and his representative and the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that a VA examination is necessary to obtain 
information about the nature and etiology of the veteran's 
hypertension and hypercholesterolemia and their relationship, 
if any, to either military service or the service-connected 
DM.  In this regard, the Board notes that the current 
evidence of record is deficient with respect to medical 
findings required to adjudicate these claims on a secondary 
basis pursuant to Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected one).  
The veteran is hereby advised that failure to report for such 
scheduled examination, without good cause, may well result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this case, the record reflects that the veteran has been 
treated at VA Medical Center (VAMC) in Buffalo, New York.  
Thus, the RO must obtain and associate with the claims file 
any and all pertinent outstanding medical records from that 
VAMC from August 2001 to the present time, as well as 
undertake efforts to obtain any other pertinent outstanding 
medical records from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the VAMC 
in Buffalo, New York furnish copies of 
all records of medical treatment and 
evaluation of the veteran for 
hypertension, hypercholesterolemia, DM 
with diabetic retinopathy, and PN from 
August 2001 to the present time.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
(as well as that requested, but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

3.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in         38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.
                    
4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo an appropriate VA examination to 
obtain information about the nature and 
etiology of his hypertension and 
hypercholesterolemia and their 
relationship.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render opinions, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any currently-diagnosed 
hypertension and hypercholesterolemia (a) 
is the result of injury or disease 
incurred in or aggravated by service; or 
(b) was caused or is aggravated by the 
service-connected DM.  If any aggravation 
by the service-connected DM is found, the 
doctor should provide an estimate as to 
the degree of additional disability 
resulting from the aggravation.    

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished (to 
include arranging for further examination 
for any already service-connected 
disability, if warranted).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any scheduled VA 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC (to include 
discussion of all pertinent evidence and 
legal authority considered, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


